Citation Nr: 0305863	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-18 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1969, and from August 1970 to January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 50 percent disability 
rating for post-traumatic stress disorder (PTSD).  

The Board remanded the case to the RO in January 2001 with 
instructions for the RO to request certain medical records 
identified by the veteran.  The case has been returned to the 
Board for further appellate review.


REMAND

The Board finds that additional development is needed in this 
case before proceeding with appellate disposition.

The Board finds that there are certain records, specified in 
the January 2001 remand, that have not yet been received.  
Specifically, records from the Riverside Vet Center have not 
been received.  It is not clear from the claims file that the 
records were requested.  It is noted that the veteran was 
sent an "Authorization for Release of Information" form in 
February 2002 regarding the Riverside Vet Center records.  
The veteran had executed an "Authorization for Release of 
Information" for the Riverside Vet Center in April 1999.  

In addition, records from the Victorville Outpatient Clinic 
have not been received.  At the November 1999 hearing, the 
veteran stated that he would be going to an examination at 
that facility but that he had not yet received treatment 
there.  The RO should attempt to obtain information from the 
veteran as to whether the veteran actually did receive 
treatment at the Victorville Outpatient Clinic.  While the 
claims file indicated that the RO had requested records from 
this facility, a reply had not been received.  If the veteran 
confirms that he did receive treatment at this facility, the 
RO should proceed with another request for the veteran's 
records from there.  A reply must be received from the 
Victorville Outpatient Clinic that either includes the 
veteran's records or indicates that there are no records for 
the veteran at that facility.  

Further, while the RO did request and receive the veteran's 
treatment records from the White City VAMC, they did not 
include the records transferred there from the Loma Linda 
VAMC.  In November 1998, the Loma Linda VAMC notified the RO 
that it had transferred records for the veteran to the White 
City VAMC.  Further, the RO requested records from the White 
City VAMC only from January 1998.  The RO should specifically 
request the White City VAMC to send all records pertaining to 
the veteran at its facility, not just from January 1998.  In 
addition, the RO should specifically request that the White 
City VAMC send the veteran's records that were transferred 
there from the Loma Linda VAMC. 

The RO needs to send a VCAA letter to the veteran.  

It should be noted that there are records in the veteran's 
claims file which are not associated with the veteran.  The 
Board has placed a rubber band around these records, which 
need to be removed from the veteran's claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should comply with paragraphs 
1 and 3 of the prior January 2001 remand.  
Paragraph 2, pertaining to service 
connection for the veteran's back 
condition, is no longer on appeal.  As to 
paragraph 1 of the prior remand, 
pertaining to treatment records, the 
Board has specified above the records not 
yet obtained by the RO, including records 
from the Riverside Vet Center, the 
Victorville Outpatient Clinic, and the 
White City VAMC.  The RO should clearly 
document in the record all requests for 
records, including both positive and 
negative responses.

2.  The RO should issue a VCAA letter to 
the veteran.

3.  The RO should remove the files from 
the veteran's claims file that do not 
concern the veteran, which we have placed 
a rubber band around.

4.  The veteran is informed that if there 
are outstanding relevant psychiatric 
treatment records, the veteran must 
identify them so they can be obtained by 
the RO, or the veteran may submit the 
records himself.  The RO should clearly 
document in the record all requests for 
records, including both positive and 
negative responses.


The purpose of this REMAND is to obtain additional 
information and to comply with the VCAA.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




